EXHIBIT 7 JOINT FILING AGREEMENT This will confirm the agreement by and among all the undersigned that the Schedule 13D filed on or about this date and any amendments thereto with respect to the beneficial ownership by the undersigned of the Class A Common Stock, $0.01 par value per share, of Townsquare Media, Inc. is being filed on behalf of each of the undersigned in accordance with Rule 13d-1(k)(1).This agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:August 18, 2015 GE CAPITAL EQUITY HOLDINGS, INC. By: /s/Vincent Erardi Name: Vincent Erardi Title: Senior Managing Director, CFO & Treasurer GE BUSINESS FINANCIAL SERVICES INC. By: /s/Vincent Erardi Name: Vincent Erardi Title: Divisional President GEI, Inc. By: /s/Robert Giglietti Name: Robert Giglietti Title: President ANTARES CAPITAL CORPORATION By: /s/Vincent Erardi Name: Vincent Erardi Title: Treasurer GENERAL ELECTRIC CAPITAL CORPORATION By: /s/Vincent Erardi Name: Vincent Erardi Title: Duly Authorized Signatory GENERAL ELECTRIC COMPANY By: /s/Vincent Erardi Name: Vincent Erardi Title: Duly Authorized Signatory
